Citation Nr: 0922496	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  05-16 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a malignant melanoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board remanded the matter to schedule a Board hearing in 
December 2008. The Veteran and his wife testified at the 
Board hearing by videoconference in May 2009.  


FINDING OF FACT

The Veteran's malignant melanoma is related to his active 
military service.


CONCLUSION OF LAW

Malignant melanoma was incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his malignant melanoma, with 
resulting brain metastases, was caused by exposure to 
sunlight while stationed in Vietnam.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then evidence of a continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Dr. White (née Ambrose), the Veteran's treating oncologist, 
submitted several letters opining that sunlight exposure 
during service in Vietnam is more likely than not the major 
contributing factor in the development of the Veteran's 
melanoma.  Her most recent letter, in July 2007, indicates 
that she gave consideration to the Veteran's occupational sun 
exposure prior to service.  She stated that the Veteran 
routinely protected his skin with clothing or by avoiding 
excessive sun exposure.  By contrast, as the Veteran reported 
and demonstrated to Dr. White with photos from service, the 
Veteran often went outdoors shirtless in Vietnam.

Dr. Lewis, the Veteran's treating dermatologist, submitted 
letters that agreed with Dr. White's opinion.  In his July 
2007 letter, Dr. Lewis opined that it is reasonable to 
consider that sun exposure in Vietnam at least as likely as 
not contributed to the development of melanoma.

The Veteran underwent a VA examination in August 2006.  The 
VA examiner submitted an addendum letter later that month.  
He opined that the Veteran's main risk factor for the 
development of melanoma was exposure to occupational 
ultraviolet sunlight as a child, teenager, and young adult.  
He found the Veteran's occupational history to be 
significant.  The Veteran trucked and put in tobacco as a 
child and teenager.  Then he worked for five years painting 
lines on highways.  The Veteran contends that the VA examiner 
never asked him about the clothing he wore during these early 
occupations.

At the May 2009 Board hearing, the Veteran testified that he 
was protected by pants, long-sleeved shirts, and hats while 
working with tobacco.  This was the standard practice because 
tobacco is dirty and gummy.  While working on the highways, 
the Veteran also wore adequate clothing and a helmet because 
the state agency employer required it.  By contrast, the 
practice in the jungles of Vietnam was to remove shirts and 
shoes for a day or two at a time so they could dry out.  The 
Veteran testified that he got sunburns and received cream 
from the medic.  As they were in combat, it would not be 
unusual for the medic to neglect recording this sort of minor 
treatment in service treatment records.  The Veteran stated 
that he told his treating physicians about these conditions.  
The Veteran's testimony is credible.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is at least in 
relative equipoise.  The benefit of the doubt doctrine will 
therefore be applied.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Thus, service connection 
for malignant melanoma is granted.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Entitlement to service connection for a malignant melanoma is 
granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


